IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Peter Navarro,                             :
                          Petitioner       :
                                           :
                 v.                        :
                                           :
Unemployment Compensation                  :
Board of Review,                           :
                    Respondent             :        No. 633 C.D. 2015


                                       ORDER


             NOW, December 9, 2015, having considered petitioner’s petition for

reconsideration, the petition is denied.



                                               _____________________________
                                               DAN PELLEGRINI,
                                               President Judge